 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          STACIE DAVIS,                                    CASE NO. C19-1935 MJP

11                                 Plaintiff,                ORDER TO SHOW CAUSE

12                  v.

13          METRO TRANSIT KING COUNTY
            BUS CORPORATION et al.,
14
                                   Defendants.
15

16

17
            This matter comes before the Court sua sponte. Having reviewed Defendants’ Notice of
18
     Removal and Plaintiff’s Complaint, the Court ORDERS Defendants to show cause why the
19
     Court has jurisdiction over this case. While Plaintiff has filled out the form “Complaint for
20
     Violation of Civil Rights” and has checked the box for a 42 U.S.C. § 1983 claim (Dkt. No. 1, Ex.
21
     2 at 5), the Complaint contains no allegations that would support such a claim. Therefore, the
22
     Court Orders that Defendants show cause within 10 days of the date of this Order why this case
23
     should not be remanded to the King County Superior Court.
24


     ORDER TO SHOW CAUSE - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated January 31, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE - 2
